Citation Nr: 1044421	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  04-28 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
joint disease of multiple joints (claimed as multiple joint 
pain), to include as due to undiagnosed illness.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
gastrointestinal disorder, to include as due to undiagnosed 
illness.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for sleep problems, to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for headaches, to include 
as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to March 1974 and 
September 1990 to May 1991, to include service in the Southwest 
Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In April 2006, the veteran testified at a RO hearing before a 
Decision Review Officer.  He also testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in October 
2007.  Transcripts of these hearings are associated with the 
claims folder.

The Board notes the April 2003 rating action indicated the claim 
for service connection for sleep problems had been previously 
denied, apparently by the RO.  However, no such determination is 
currently in the claims folder.  Accordingly, the Board will 
address this issue on a de novo basis.

The March 2008 Board decision also granted service connection for 
fatigue.  A March 2010 RO decision granted service connection for 
tinea cruris.  This decision, accordingly, is limited to the 
issues set forth above.

The RO reopened the claim for service connection for joint pain.  
Nevertheless, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). 	

The issue of service connection for a disability manifested by 
joint pain on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  By decision dated December 1999, the Board denied service 
connection for multiple joint pain, a gastrointestinal disorder, 
and a psychiatric disability.  

2.  The evidence added to the record since the December 1999 
Board decision provides a reasonable possibility of 
substantiating the claim for service connection for a disability 
manifested by joint pain.

3.  The evidence added to the record since the December 1999 
determination is essentially cumulative of evidence previously of 
record and does not provide a reasonable possibility of 
substantiating the claim for service connection for a 
gastrointestinal disorder.

4.  The evidence added to the record since the December 1999 
determination is essentially cumulative of evidence previously of 
record and does not provide a reasonable possibility of 
substantiating the claim for service connection for a psychiatric 
disability.

5.  The Veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

6.  A condition manifested by sleep problems, if present, was not 
shown during service and is attributable to a known clinical 
disorder; there is no competent medical evidence linking it to 
service, to include service in the Persian Gulf.

7.  The competent and credible evidence does not show that a 
chronic headache disorder began in service or for several years 
thereafter, and there is no probative opinion linking the current 
disorder to service. 


CONCLUSIONS OF LAW

1.  The December 1999 Board decision that denied service 
connection for multiple joint pain, a gastrointestinal disorder, 
and a psychiatric disability is final. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence having been received since the 
December 1999 Board decision, the claim for entitlement to 
service connection for multiple joint pain is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The additional evidence received since the December 1999 
Board decision is not new and material to reopen the claim for 
service connection for a gastrointestinal disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The additional evidence received since the December 1999 
Board decision is not new and material to reopen the claim for 
service connection for a psychiatric disability.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  A disability manifested by sleep problems was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

6.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a June 2002 letter, issued prior to the rating decision on 
appeal, and in July 2003, May 2006 and July 2008 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  In addition, the July 2008 letter advised the 
Veteran that new and material evidence was needed to reopen the 
claims for service connection for multiple joint pain, a 
psychiatric disability, and a gastrointestinal disability, and 
provided notice to the appellant regarding the basis for the 
prior denials of service connection.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The 2006 and 2008 letters informed the 
Veteran of the evidence needed to establish a disability rating 
and effective date for the claims on appeal.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that has been 
associated with the claims file include private and VA medical 
records, VA examination reports, statements submitted on the 
Veteran's behalf, and the hearing testimony. 

The Board notes that the current claims folder has been rebuilt.  
The service treatment records were available at the time of the 
December 1999 Board determination, but are no longer associated 
with the claims folder.  The RO made a formal finding regarding 
the unavailability of the service treatment records in September 
2006.  The Veteran was informed of this in a September 2006 
letter, and was requested to submit any service treatment records 
in his possession.

As discussed above, the appellant was notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by submitting evidence and providing testimony.  
Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

      I.  New and Material

Once entitlement to service connection for a disability has been 
denied by a decision of the Board, that determination is final, 
unless reconsideration is ordered.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1100.  Here, the Veteran did not appeal the 
Board's decision nor was reconsideration ordered or requested.  

The law is clear that "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new and 
material evidence is presented, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The Board 
denied service connection for multiple joint arthralgia, a 
gastrointestinal disorder and a psychiatric disability in 
December 1999.  Therefore, the Board must review, in light of the 
applicable law, regulations, and the United States Court of 
Appeals for Veterans Claims (Court) cases regarding finality, the 
additional evidence submitted since those determinations.  The 
prior evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

A.  Gastrointestinal disorder 

Service connection for a gastrointestinal disorder was denied by 
the Board in December 1999.  The evidence of record at the time 
of that determination included the service treatment records, 
private and VA medical records, the reports of a VA examination, 
and the Veteran's testimony at a hearing.  

The Board's December 1999 determination noted the service 
treatment records contained no complaints or findings pertaining 
to a gastrointestinal disability during either period of service.  
It was also noted that the Veteran testified during a December 
1996 hearing that he had experienced stomach pain since 1991.

When he was examined by the VA in October 1992, the Veteran 
reported he had generalized abdominal pain, and burning for the 
previous two years.  An examination revealed the abdomen was soft 
without tenderness, guarding, rigidity, or rebound tenderness.  
Peristalsis was plus.  An upper gastrointestinal series revealed 
minimal gastroesophageal reflux.  The diagnosis was abdominal 
pain.

On VA Persian Gulf Registry examination in September 1993, the 
Veteran complained of burning epigastric pain for the previous 
three years.  The impressions were abdominal pain and rule out 
peptic ulcer disease.

Another upper gastrointestinal series was performed by the VA in 
October 1993.  The findings were suggestive of an active ulcer 
crater.  

An esophagogastroduodenoscopy at a VA clinic in November 1996 
revealed gastritis and duodenal erosion.  

In December 1999, the Board denied service connection for a 
gastrointestinal disorder, to include gastroesophageal reflux, 
irritable bowel syndrome and stomach pain.  It was stated the 
Veteran's gastrointestinal symptoms had been attributed to an 
ulcer and gastritis, known clinical diagnoses, and that there was 
no competent medical evidence linking any such disabilities to 
service.

The additional evidence includes VA medical records, private 
medical records, statements submitted by and on behalf of the 
Veteran, and testimony at two hearings.  

The Veteran was afforded a gastrointestinal examination by the VA 
in December 2002.  He related his symptoms were more frequent in 
the past, and indicated regurgitation was no longer a problem.  
Following an examination, the impression was history of mild 
gastroesophageal reflux disease and erosive gastritis with 
continued, but improved mild intermittent symptoms of epigastric 
burning.

In June 2006, a VA physician related he had seen the Veteran 
since November 2004.  He provided a summary of the Veteran's 
medical conditions.  He noted the Veteran had stomach pain with 
Helicobacter Pylori which was reportedly found in 1994, 1996 and 
1999.  The physician noted the Veteran reported he developed 
stomach pain in January 1991.  

The additional evidence merely documents that the Veteran has 
been diagnosed with symptoms and findings associated with an 
ulcer, and his report that the symptoms began in 1991.  This 
information was of record at the time of December 1999 Board 
determination, and the evidence submitted in conjunction with the 
current claim merely confirms that such a diagnosis continues to 
be made and that he continues to maintain that his pain began in 
1991.  However, that assertion was previously considered and 
discounted in the prior Board decision.  While the VA physician 
reiterated that contention, such is merely a recitation of the 
Veteran's previously considered and rejected contention.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into competent 
medical evidence merely because the transcriber is a medical 
professional).  As such, the evidence is merely cumulative.  None 
of the recently received medical evidence links his current 
complaints to service.  

As such, the deficiency noted as the basis for the prior final 
denial remains.  At the time of the prior denial, there was 
evidence of an ulcer, as well as the Veteran's own assertions 
linking this to service.  Thus, the additional evidence is 
cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim.  The Board concludes, 
therefore, that the evidence is not new and material, and the 
claim for service connection for a gastrointestinal disorder is 
not reopened.

B.  Multiple joint pain

Service connection for residuals multiple joint arthralgia was 
denied by the Board in December 1999.  The evidence of record at 
the time of that determination included the service treatment 
records, an October 1992 VA examination report, and private and 
VA medical records.  

The Board's December 1999 decision noted that the service 
treatment records were negative for complaints or findings of 
joint pain during either period of active duty.  The April 1991 
separation examination was apparently normal.

When examined by the VA in October 1992, the Veteran reported he 
had cervical and low back aches, and that his knee and elbows 
hurt.  He related such complaints had been present for two years 
and occurred intermittently.  An examination revealed no 
swelling, tenderness, deformity or muscle atrophy of the cervical 
or lumbar spine or the knees.  The diagnoses were cervical 
arthritis and low back ache.  

The decision also considered private medical records from 
September 1993 to July 1994.  These records reportedly disclosed 
the Veteran had complaints of aching joints since his return from 
the Persian Gulf. The impression was arthralgias.  He continued 
to complain of aching joints in July 1994.  The joints were 
unremarkable on examination.

Additional VA outpatient treatment records reflect complaints of 
joint pain.  

Based on this evidence, the Board denied service connection for 
multiple joint arthralgias in December 1999.

The additional evidence includes VA and private medical records, 
statements submitted on behalf of the Veteran and his testimony 
at two hearings.  When he was seen by a private physician in May 
2000, the Veteran related that he started to have pain in 
multiple joints after he returned from the Persian Gulf.  He 
asserted the pain had persisted.  The impressions were 
polyarthralgias, arthritis of the elbows and knees of uncertain 
cause, and generalized myalgias.  The examiner noted the Veteran 
could have seronegative spondyloarthropathy or any other cause of 
inflammatory arthritis.

The Veteran's wife stated in August 2002 that upon his return 
from the Persian Gulf, the Veteran complained of joint pain.  

On VA examination of the joints in December 2002, the Veteran 
described having pain in the joints.  X-rays of the hips and 
knees showed very minimal degenerative joint disease.  The 
assessment was the Veteran had multiple joint pain affecting the 
knees, ankles and hips.

A VA Persian Gulf examination in July 2006 reflects a diagnosis 
of joint pains due to osteoarthritis.

The Board notes that the additional evidence includes a diagnosis 
of arthritis.  Resolving all doubt in the Veteran's favor, the 
Board finds this information, when coupled with the other 
evidence of record raises a reasonable possibility of 
substantiating his claim of service connection for such 
disability.  The Board finds that new and material evidence has 
been submitted and thus the claim is reopened.

C.  Psychiatric disability 

Service connection for an acquired psychiatric disability was 
denied by the Board in December 1999.  The evidence of record at 
the time of that determination included the service treatment 
records, an October 1992 VA examination report, and private and 
VA medical records.  

The Board's December 1999 decision noted that the service 
treatment records were negative for complaints or findings of a 
psychiatric disability during either period of active duty.  

On VA psychiatric examination in October 1992, the Veteran 
claimed he had experienced a personality change since service.  
He related that beginning in 1988, he was in conflict with his 
supervisors at his place of work (a VA hospital).  It was 
concluded he did not have a primary psychiatric disability.  The 
examiner noted that while he might have had a mild to moderate 
depressive reaction in the recent past, it was not possible at 
that time to make a clear diagnosis of this.

The Veteran was seen in a VA mental health clinic in October 
1996.  He complained of irritability, recurrent dreams of his 
experiences in the Persian Gulf War and poor memory.  He related 
a lengthy description of his job frustration and vague feelings 
of being discriminated against.  He did not present the full 
criteria for major depression, and there was no evidence of a 
psychosis.  There were no specific events that could be the cause 
of depression at present.  The impressions were adjustment 
disorder and depressed mood.  Neuropsychiatric testing was 
administered in January 1997.  It was concluded that no strong 
neuropsychiatric pattern was noted.  The results indicated the 
Veteran was under much stress and psychological factors might be 
a contributing factor.  The generally non-specifically lowered 
scores suggested the effects of depression and malaise. 

Additional VA outpatient treatment records disclose that in March 
1997 the assessments were adjustment disorder with depressed mood 
and to rule out post-traumatic stress disorder.  In May 1997, the 
Veteran asserted in he was depressed.  It was noted he was alert 
and oriented.  His speech rate was somewhat slow and he took his 
time in responding.  His affect was blunt.  He had no suicidal or 
homicidal ideation or psychotic process.  He reported in May 1999 
of having difficulties since being called to active duty in Saudi 
Arabia.  The diagnosis was dysthymia.

The Board's denial of service connection for a psychiatric 
disability in December 1999 was based on the absence of competent 
evidence linking any psychiatric disability to service.  

The evidence received subsequent to the December 1999 Board 
determination includes VA medical records, statements submitted 
on the Veteran's behalf, and his testimony at hearings.  

In a statement dated July 2002, R.C. related he had served with 
the Veteran and that he had changed after service in the Persian 
Gulf.  He said the Veteran became moody.  Similarly, M.W noted 
the Veteran was unable to focus on simple tasks after he returned 
from the Persian Gulf.  He added the Veteran seemed to be 
drifting away.  

On VA Persian Gulf examination in December 2002, it was reported 
the Veteran was on medication for dysthymia.  

In June 2006, a VA physician noted the Veteran claimed he had 
been exposed to depleted uranium in service.  It was indicated 
the Veteran had depression, which he (the Veteran) felt was 
related to exposure to chemicals in service.  

The Veteran was afforded a VA psychiatric examination in July 
2006.  The diagnosis was mood disorder secondary to general 
medical condition (HIV).  

On psychiatric evaluation by the VA in February 2007, it was 
noted the Veteran had a history of depressive disorder.  It was 
concluded there was no clear clinical evidence of a depressive 
disorder, and there were no apparent vegetative symptoms.  The 
examiner indicated the Veteran seemed to be responding to the 
VA's denial of his claim.  She added some characterological 
elements were evident.  

The additional evidence merely documents that the Veteran has 
been diagnosed with a psychiatric disability.  This evidence was 
of record at the time of December 1999 Board determination, and 
such is merely cumulative of the evidence previously considered.  
Moreover, the recently submitted evidence does not provide 
evidence linking his current condition to service.  Indeed, the 
evidence links it to a nonservice connected disorder. 

As such, the deficiency noted as the basis for the prior final 
denial remains.  At the time of the prior denial, there was 
evidence of an acquired psychiatric disability, as well as the 
Veteran's own assertions linking this to service.  Thus, the 
additional evidence is cumulative and redundant does not raise a 
reasonable possibility of substantiating the claim.  The Board 
concludes, therefore, that the evidence is not new and material, 
and the claim for service connection for a psychiatric disability 
is not reopened.

	II.  Service connection 

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may be 
service connected, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011, and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  A 
"qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or any 
combination of the following):  (1) an undiagnosed illness; (2) 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any 
other illness the Secretary determines meets the criteria of a 
medically unexplained chronic multisymptom illnesses); or (3) any 
diagnosed illness that the Secretary determines warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii). 
Chronic multisymptom illnesses of partially understood etiology 
and pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period 
of chronicity is measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an undiagnosed 
illness or a medically unexplained chronic multisymptom illness 
include, but are not limited to the following:  fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint pain; 
neurologic signs or symptoms; neuropsychological signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs or 
symptoms; cardiovascular signs or symptoms; abnormal weight loss; 
and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or (2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between a veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of a 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A.  Sleep problems

The evidence establishes that the Veteran served in the Persian 
Gulf during the requisite time period.  He argues he has sleep 
problems, to include as being due to undiagnosed illness.

On VA psychiatric examination in October 1992, the Veteran did 
not mention any sleep problems.  

VA outpatient treatment records disclose that when he was seen in 
November 1995, it was indicated he had a normal sleep cycle.  He 
was seen in request for help with depression in April 1999 and 
reported he slept four to five hours a night.  He stated he fell 
asleep about 2:30 and awakened prematurely around 6:30.  Also in 
April 1999, the Veteran stated he suffered from difficulty 
sleeping since 1991.  He related he slept lightly due to joint 
pain, but stated sleep onset and maintenance were preserved.  He 
said he felt he was not rested and felt tired.  The Veteran 
asserted in September 2002 that in general sleep onset and 
maintenance were good and he awakened refreshed.  

A VA physician noted he had treated the Veteran since November 
2004.  He summarized the Veteran's medical conditions.  It was 
noted the Veteran had difficulty sleeping which he (the Veteran) 
attributed to chemical exposure in service.  

On VA Persian Gulf examination in July 2006, the Veteran stated 
he had experienced insomnia since his return from the Persian 
Gulf.  He reported he had trouble falling asleep, taking up to 40 
minutes.  He maintained he slept for six hours per night, and 
that he took one or two naps during the day, lasting from one to 
four hours.  The diagnosis was insomnia.  The examiner stated the 
Veteran had enough sleep at night and the insomnia was probably 
secondary to his daytime naps.  

VA outpatient treatment records disclose the Veteran was seen in 
August 2006.  Sleep apnea was noted.  On psychiatric evaluation 
in February 2007, the Veteran reported he slept at least seven 
hours a night on average.  He denied initial insomnia.  He said 
his wife indicated he tossed and turned chronically.  

The Veteran alleges he has sleep problems related to his Persian 
Gulf service.  The fact remains, however, there is no indication 
of any chronic sleep disorder.  While insomnia was diagnosed in 
July 2006, the examiner attributed this to the fact he napped 
during the day.  

The Veteran's report of the onset date of his sleep problems is 
inconsistent with the clinical record.  Although he alleges to 
have experienced problems with his sleeping since his Persian 
Gulf service, there was no indication of any such problems on the 
initial VA examination conducted in October 1992.  Moreover, it 
was noted he had a normal sleep cycle in November 1995.  Thus, 
his allegations lack credibility.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay 
evidence and conflicting statements of the veteran in weighing 
credibility); see also Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (credibility of a witness can be impeached by a showing of 
interest, bias, or inconsistent statements).  Moreover, the Board 
finds the evidence contemporaneous to service to more probative 
and credible than the current contentions of the Veteran and his 
wife concerning the onset of his claimed sleep disorder.

There is indication in the record the Veteran has sleep apnea, 
and this represents a known clinical disorder.  As such, there is 
no basis on which service connection may be granted under the 
provisions of 38 C.F.R. § 3.317.  Nor is there any competent 
medical evidence linking sleep apnea or any chronic sleep 
disorder to service.  Indeed, the July 2006 VA examiner noted the 
Veteran had enough sleep at night and the claimed insomnia was 
probably secondary to his daytime naps.   

In short, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for sleep 
problems, to include as due to undiagnosed illness.  

B.  Headaches 

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  VA 
outpatient treatment records show the Veteran was seen in the 
neurology clinic in December 1996.  He related that when he took 
the "nerve gas prevention tab" in service, he had a headache.  
The assessment was history of headaches, not a complaint now.  

The Veteran was afforded a VA Persian Gulf examination in 
December 2002.  He described having headaches that originated in 
the back of his head.  He denied nausea, vomiting, photophobia 
and sonophobia during the headaches.  The impression was 
headaches, and the examiner concluded it was as likely as not due 
to tension headaches.  

The Veteran was afforded a neurology examination by the VA in 
July 2006.  He related a history of headaches since around 1992, 
after his discharge from service.  The diagnosis was migraine 
headaches.  The examiner opined it was as likely as not that the 
headaches were related to service.  It is noted the examiner 
reviewed the claims folder and medical records.  The examiner 
indicated the opinion was predicated on the Veteran's history and 
records.

The evidence against the claim includes the medical evidence of 
record.  The Veteran had no complaints of headaches on VA general 
medical examination in October 1992.  Neurological examination at 
that time was normal.  On the 1993 Persian Gulf Registry 
examination neurological examination indicated the Veteran did 
not have headaches.

The Veteran was examined by the VA in August 2009.  He claimed 
his headaches began in 1990.  The diagnosis was common migraine.  
The examiner observed that he conducted an exhaustive review of 
the claims folder.  It was concluded that, in the absence of the 
service treatment records, it was impossible to state without 
resort to speculation as to whether the headaches had their onset 
in service.  

Migraine headaches represent a known clinical diagnosis and 
service connection is precluded under 38 C.F.R. § 3.317.  

Turning to the claim on a direct basis, the Board notes that 
while the July 2006 examiner concluded in July 2006 that the 
diagnosed migraine headaches were related to service, he provided 
no rationale for that conclusion.  Indeed, during that 
examination, the Veteran reported that his headaches began in 
1992, after service.  Likewise, the examiner did not address the 
fact that the Veteran did not complain of headaches on his 
October 1992 VA examination, denied them during the Persian Gulf 
Registry examination in 1993, and denied them in a neurology 
clinic visit in December 1996.  The Veteran had no complaints of 
headaches at the time of a May 2000 examination either.  As the 
examiner did not provide a rationale for his conclusion, and the 
conclusion is not consistent with the other evidence of record, 
the opinion of the 2006 VA examiner is entitled to no probative 
value.  Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  

Moreover, while the Veteran now contends that he has had chronic 
headaches since 1990 in service, as noted above, the evidence 
more contemporaneous to service reflects him denying headaches in 
1993 and 1996, and telling the VA examiner in 2006 that they 
began in 1992 after service.  Thus, his contentions as to 
experiencing chronic headaches since service are not credible.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) 
(Board can consider bias in lay evidence and conflicting 
statements of the veteran in weighing credibility).  Moreover, 
there is no probative opinion linking his currently diagnosed 
migraine headaches to service.  Accordingly, the preponderance of 
the evidence is against the claim, and service connection for 
headaches is denied. 

	III.  Additional considerations

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
except as indicated above, as the preponderance of the evidence 
is against the appellant's claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim for 
service connection for a disability manifested by joint pain is 
reopened.

Since new and material evidence has not been submitted to reopen 
a claim for service connection for a gastrointestinal disorder, 
to include as due to undiagnosed illness, the appeal is denied.

Since new and material evidence has not been submitted to reopen 
a claim for service connection for a psychiatric disability, the 
appeal is denied.

Service connection for sleep problems, to include as due to 
undiagnosed illness, is denied.

Service connection for migraine headaches is denied.


REMAND

With respect to the claim for service connection for a disability 
manifested by joint pain, the Board notes that various diagnoses 
have been given, including arthralgia and arthritis.  The Board 
believes that an examination is warranted to clarify the etiology 
of any current joint problem.

Relevant ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO/AMC for action as follows:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for any joint 
problems.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran, and which have 
not already been associated with the claims 
folder.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any current joint 
disability.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All testing deemed necessary 
should be conducted.  Following review of 
the claims file and examination of the 
Veteran the examiner should provide a 
diagnosis for any chronic joint disability 
identified.  Thereafter, the examiner is 
requested to provide an opinion concerning 
whether it is at least as likely as not (50 
percent probability) that any diagnosed 
joint disorder is related to service, to 
include service in the Persian Gulf.  If 
there is no diagnosed disability that the 
Veteran's claimed joint condition can be 
attributed to, the examiner should state 
whether there are objective signs and 
symptoms of the joint problems.  If so, the 
examiner should indicate whether such 
represents an undiagnosed illness, and 
whether the disorder is related to service, 
to include the Veteran's service in the 
Persian Gulf.  

The rationale for any opinion should be set 
forth.    

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim for 
service connection for a disability 
manifested by joint pain may be granted.  
If not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


